DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power transmitter, comprising: a shield; a first coil having a first hollow portion in a center area thereof; a second coil disposed below the first coil and having a second hollow portion in a center area thereof; and a third coil disposed below the first coil and having a third hollow portion in a center area thereof, wherein the first coil overlaps a portion of the second coil and a portion of the third coil, and wherein the shield comprises: a first functional hole in a region corresponding to the first hollow portion; a second functional hole in a region corresponding to the second hollow portion; and a third functional hole in a region corresponding to the third hollow portion.
Claim 11 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power transmitter comprising: a shield having a recess; a first coil having a first hollow portion in a center area thereof; a second coil disposed below the first coil and having a second hollow portion in a center area thereof; a third coil disposed below the first coil and having a third hollow portion in a center area thereof; and a connector disposed in the recess, wherein the first coil overlaps a portion of the second coil and a portion of the third coil, and wherein the shield comprises: a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARLOS AMAYA/Primary Examiner, Art Unit 2836